Citation Nr: 1427674	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  13-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The appellant served in the Nebraska National Guard from September 1951 to July 1959.  Active duty service has not been verified.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Verification of service on active duty for training, the incurrence of an injury, and a resulting chronic disability is necessary to establish veteran status as well as service connection.  In cases where a claimant's service records are unavailable, a heightened duty exists to assist the claimant in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Although the National Personnel Records Center (NPRC) verified that the Veteran served with the Nebraska National Guard from September 1951 to July 1959, it was noted that he performed no active duty other than for training purposes.  NPRC indicated that the record needed to respond to VA's request was fire-related, and suggested that the state Adjutant General's office be contacted for the relevant records.  

A September 2012 VA formal finding of unavailability of service records indicate that requests for service treatment records were made to NPRC and the Nebraska National Guard.  There is no indication that requests were made for his personnel records or for verification of active duty for training and inactive duty for training dates.  There is no indication that the Nebraska Adjutant General's office was contacted at any time.  Accordingly, further attempts must be made to verify the appellant's periods of active duty for training or inactive duty for training, and character of service.  

The RO scheduled the Veteran for VA audiological examinations in July 2012 and June 2013.  In correspondence received in July 2012 and in June 2013, the Veteran notified VA that he was unable to attend his scheduled VA examinations because of his disabilities and age.  Nor did the Veteran submit medical evidence showing he was diagnosed with bilateral hearing loss.  The duty to assist is not a "one-way street."  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:


1.  Request from the Nebraska National Guard Adjutant General's Office, reserve service personnel records for the appellant by full name, including his a.k.a. prior to 1985, Daniel L. Vlcan, social security number, service number, and unit designation for active duty for training and inactive duty training from September 1951 to July 1959.  Associate any records received with the claim file.  

2.  Ask the Veteran to identify all medical providers who have treated him for bilateral hearing loss.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Schedule the Veteran for a VA audiological examination.  The entire claim file (i.e., both the paper claim file and any medical records contained in Virtual VA and VBMS) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any treatment records contained in those files must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss, if found, is related to service.  The VA examiner must discuss the Veteran's history of in-service noise exposure.

A complete rationale for all opinions expressed must be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  After any further development required, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



